Day, Cu. J.
i. rARTNuameSt: service «pon mem I. No action can be maintained upon the note. In addition to the fact that it has long been barred by the statute of limitations, the evidence shows that a judgment was rendered thereon against the firm ^ j¡arle & Co., upon service of original notice on D. Earle, a member of the firm when the note was executed. This judgment is valid, and may he satisfied out of the’ firm property or the individual property of D. Earle. Hale v. Van Saun & Hunt, 18 Iowa, 19; Newlon v. Heaton, 42 Iowa, 593. The note sued on became merged in this judgment, under the law in force when the judgment was rendered, and it cannot now be the subject of a cause of action. North & Scott v. Mudge & Co., 13 Iowa, 496, and cases cited.
Even if it should be conceded that the letters written by defendant remove the bar of the statute of limitations, they do not affect the merger.
*5963.-stat-ute of limitations. *595II. No action can be maintained against this defendant on *596the judgment. The firm of D. Earle & Oo. was dissolved before the action upon which the judgment was , recovered was commenced, bervice oi notice upon D. Earle did not authorize a judgment against this defendant, and it is not binding upon him. See Newton v. Heaton, 42 Iowa, 593. It is claimed that the letters written by defendant, in which he recognizes the existence of the judgment, and sought to effect some compromise respecting its payment, estop him from denying its validity. It does not, however, appear that plaintiffs in any way relied upon these letters, or that they were induced thereby to do any act to their prejudice. No element of estoppel exists. The judgment is
Aeeirmed.
Seevbes, J., took no part in the decision of this cause.